DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 9, and 20 each recite the negative limitation “without loading pre-existing guest user calibration information”. Negative limitations require either an explicit recitation, or an alternative presentation in the specification to be compliant with the written description requirement, per MPEP 2173.05(i). Figures 14 and 15 of the current invention show that loading the calibration information is an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al., US Patent Publication 2016/0026253 in view of Ambrus et al., US Patent Publication 2016/0131902 in view of Samec et al., US Patent Publication 2017/0237974.
Regarding independent claim 1, Bradski et al. teaches an augmented reality display system (described in abstract) comprising: 
a head-mounted display configured to present virtual content (described in paragraphs 0180 and 0195) by outputting image light to a wearer (paragraph 0197 describes the display as being a clear OLED that displays by outputting light to the user), wherein the head-mounted display comprises a plurality of waveguides forming a waveguide stack, wherein one or more of the waveguides are configured to output image light to an eye of the wearer with different amounts of wavefront divergence than one or more others of the waveguides (paragraphs 0226, 0235-0240 describe the use of the waveguides where the different options are the plurality used to output light to the eye of the wearer and paragraph 0295 explains how the wavefront is controlled to be “a diverging spherical wavefront to represent a focal plane nearer to the user than optical infinity” or different depths, as given further in paragraphs 0298-0299),wherein the different amounts of wavefront divergence correspond to different depth planes at different distances away from the wearer (paragraph 0295 explains how the wavefront is controlled to be “a diverging spherical wavefront to represent a focal plane nearer to the user than optical infinity” or different depths, as given further in paragraphs 0298-0299), wherein the display is configured to output image light from waveguides for different depth planes at different times (paragraph 0253 discusses the waveguides to be multiplexed in a time sequential fashion and paragraph 0298 recites to “present a single wavefront at a time that corresponds to the accommodation state of the eye” where each is presented at a different time); and 
at least one processor communicatively coupled to the head-mounted display (paragraph 0170 describes the processors used to control the device), the at least one processor configured to: 
determine whether the wearer is a calibrated user or a guest user (paragraphs 01535 and 1552 describe the recognition of a user or guests that would view content and thus be guest users); 

load pre-existing user depth plane switching calibration information (paragraphs 0288-0291 describe different examples of pre-existing depth plane switching information that is loaded); and 
set depth plane switching parameters for the head-mounted display based upon the pre-existing user depth plane switching calibration information (paragraphs 0288-0291 describe how that depth plane switching is conducted or parameters set based on the information of what to use).
Bradski et al. does not specify that the user is a wearer of the device to be determined to be the calibrated user or a guest user and when the wearer is determined to be the guest user, perform content-based depth plane switching, without loading pre-existing guest user eye-tracking calibration information or performing a guest user eye-tracking calibration, by: identifying a virtual object at which the guest user is most likely to be looking, wherein the virtual object has an associated depth plane; and switching the waveguide outputting image light to the waveguide corresponding to the associated depth plane of the virtual object.  
Ambrus et al. teaches that the user is a wearer of the device to be determined to be the calibrated user or a guest user (paragraphs 0022-0023 describe how the interpupillary distance or IFD is used to calibrate to identify the user);
when the wearer is determined to be the guest user,
perform functions, without loading pre-existing guest user eye-tracking calibration information or performing a guest user eye-tracking calibration (paragraph 0130 describes the situation of figure 10 where “If the user decides not to create an eye tracking profile, at step 632, the user may continue to use head mounted display device 2 as a guest, and a "quick" eye tracking calibration” and would not have pre-existing user eye-tracking calibration information to load, nor would have a full guest user eye-tracking calibration), by:
identifying a virtual object at which the guest user is most likely to be looking, wherein the virtual object has an associated depth plane (paragraphs 0064-0065, 117, and 0130 explain how a guest is determined and the device is calibrated by having the guest user look at different things).
It would have been obvious to one of ordinary skill before the effective filing date to allow the wearer to be either a calibrated user or a guest as taught by Ambrus et al. in the system of Bradski et al. The rationale to combine would be to provide a head mounted display device that may be easily shared between multiple users without having to perform eye tracking calibration each time the head mounted display device is passed from user to user (paragraph 0003 of Ambrus et al.).
Bradski et al. and Ambrus et al. do not discuss to perform content-based depth plane switching by: set depth plane switching parameters for the head-mounted display based upon the associated depth plane.  
Samec et al. teaches to perform content-based depth plane switching (paragraph 0092 explains how depth plane switching is based on the content) by: set depth plane switching parameters for the head-mounted display based upon the associated depth plane (paragraphs 0093-0094 explain the parameters or conditions of switching depth planes based on the depth plane and particular object in that depth plane).  
paragraph 0035 of Samec et al.).
Regarding claim 2, Ambrus et al. teaches further the augmented reality display system of claim 1, wherein the display system is configured to determine whether the wearer is the calibrated user or the guest user by determining the wearer's interpupillary distance (paragraphs 0022-0023 describe how the interpupillary distance or IFD is used to calibrate to identify the user, as also used to determine a guest in paragraph 0130).  
Regarding claim 3, Bradski et al. teaches the augmented reality display system of claim 1, wherein the display system is configured to determine whether the guest user is most likely looking at the virtual object by determining whether the eyes of the guest user are fixating within a volume encompassing the virtual object (paragraphs 0009-0011 explain that a user’s visualization is based on the user fixating on the object, or a volume encompassing the object to determine if the object is viewed).  
Regarding claim 4, Ambrus et al. teaches further the augmented reality display system of claim 1, wherein the display system is configured to:   
determine an uncertainty associated with determining a position of a fixation point of the wearer (to appropriately calibrate the tracking of the user’s eyes as given in paragraphs 0064-0065, where uncertainty is used in calibration estimates); and 
part of calibration described in paragraphs 0064-0065 to determine calibration of focus of the user to determine what the user is looking at).  
Regarding claim 5, Ambrus et al. teaches further the augmented reality display system of claim 1, wherein the display system is configured to transition to dynamic calibration of the guest user if an uncertainty associated with determining a position of a fixation point of the wearer exceeds a threshold value (paragraphs 0064-0065 describe how the calibration of the eye tracking is based on the focus on transmitted images, or fixation point of the wearer, such that an uncertainty above the threshold to make a determination would result in no calibration or dynamic calibration and paragraph 0130 describes the use of a dynamic or "quick" eye tracking calibration for guests).
Regarding claim 6, Ambrus et al. teaches further the augmented reality display system of claim 1, wherein the display system is configured to transition to dynamic calibration of the guest user if an uncertainty associated with a location of the virtual object exceeds a threshold value (paragraphs 0064-0065 describe how the calibration of the eye tracking is based on the focus on transmitted images of the virtual object of focus such that an uncertainty above the threshold to make a determination would result in no calibration or dynamic calibration and paragraph 0130 describes the use of a dynamic or "quick" eye tracking calibration for guests). 
Regarding claim 7, Bradski et al. teaches the augmented reality display system of claim 1, wherein, upon detecting that the calibrated user is no longer wearing the head-mounted display after determining that the wearer is the calibrated user, the augmented reality display system is configured to continue to utilize the depth plane paragraphs 0288-0291 describe how that depth plane switching is conducted or parameters set based on the information of what to use based on the information to present such that switching is based on information presented changing and not the user wearing the device. Thus, the setting remains after the user removes the device until the presented information changes.).  
Regarding independent claim 9, Bradski et al. teaches a method comprising: 
providing a head-mounted display configured to present virtual content (described in paragraphs 0180 and 0195) by outputting image light to a wearer (paragraph 0197 describes the display as being a clear OLED that displays by outputting light to the user), wherein the head-mounted display comprises a plurality of waveguides forming a waveguide stack, wherein one or more of the waveguides are configured to output image light to an eye of the wearer with different amounts of wavefront divergence than one or more others of the waveguides (paragraphs 0226, 0235-0240 describe the use of the waveguides where the different options are the plurality used to output light to the eye of the wearer and paragraph 0295 explains how the wavefront is controlled to be “a diverging spherical wavefront to represent a focal plane nearer to the user than optical infinity” or different depths, as given further in paragraphs 0298-0299),wherein the different amounts of wavefront divergence correspond to different depth planes at different distances away from the wearer (paragraph 0295 explains how the wavefront is controlled to be “a diverging spherical wavefront to represent a focal plane nearer to the user than optical infinity” or different depths, as given further in paragraphs 0298-0299), wherein the display is configured to paragraph 0253 discusses the waveguides to be multiplexed in a time sequential fashion and paragraph 0298 recites to “present a single wavefront at a time that corresponds to the accommodation state of the eye” where each is presented at a different time);
determining that the user is a guest user (paragraphs 01535 and 1552 describe the recognition of a user or guests that would view content and thus be guest users).
Bradski et al. does not specify that the user of the device is to be determined to be the calibrated user or a guest user and when the wearer is determined to be the guest user, performing functions, without loading pre-existing guest user eye-tracking calibration information or performing a guest user eye-tracking calibration, by: determining whether the guest user is looking at a virtual object, wherein the virtual object has an associated depth plane; and setting depth plane switching parameters for the head-mounted display based upon the associated depth plane.  
Ambrus et al. teaches that the user of the device is to be determined to be the calibrated user or a guest user (paragraphs 0022-0023 describe how the interpupillary distance or IFD is used to calibrate to identify the user);
when the wearer is determined to be the guest user,
performing functions, without loading pre-existing guest user eye-tracking calibration (paragraph 0130 describes the situation of figure 10 where “If the user decides not to create an eye tracking profile, at step 632, the user may continue to use head mounted display device 2 as a guest, and a "quick" eye tracking calibration” and would not have pre-existing user eye-tracking calibration information to load, nor would have a full guest user eye-tracking calibration), by:
determining whether the guest user is looking at a virtual object, wherein the virtual object has an associated depth plane (paragraphs 0064-0065, 117, and 0130 explain how a guest is determined and the device is calibrated by having the guest user look at different things).
It would have been obvious to one of ordinary skill before the effective filing date to allow the wearer to be either a calibrated user or a guest as taught by Ambrus et al. in the system of Bradski et al. The rationale to combine would be to provide a head mounted display device that may be easily shared between multiple users without having to perform eye tracking calibration each time the head mounted display device is passed from user to user (paragraph 0003 of Ambrus et al.).
Bradski et al. and Ambrus et al. do not discuss performing content-based depth plane switching by: switching the waveguide outputting image light to the waveguide corresponding to the associated depth plane.  
Samec et al. teaches performing content-based depth plane switching (paragraph 0092 explains how depth plane switching is based on the content) by: switching the waveguide outputting image light to the waveguide corresponding to the associated depth plane (paragraphs 0034 and 0051 explain the different light outputted for the waveguide of each depth plane).  
It would have been obvious to one of ordinary skill before the effective filing date to control depth plane switching as taught by Samec et al. in the system of Bradski et al. and Ambrus et al. The rationale to combine would be to reduce the occurrence of flicker paragraph 0035 of Samec et al.).
Regarding claim 10, Bradski et al. teaches the method of claim 9, wherein determining whether the guest user is looking at a virtual object comprises determining whether the guest user's eyes are fixating within a volume encompassing the virtual object (paragraphs 0009-0011 explain that a user’s visualization is based on the user fixating on the object, or a volume encompassing the object to determine if the object is viewed).  
Regarding claim 22, Ambrus et al. teaches further the method of claim 9, wherein determining that the user is the guest user comprises determining the interpupillary distance of the user with one or more eye tracking cameras configured to image the eyes of the user (paragraphs 0022-0023 describe how the interpupillary distance or IFD is used to calibrate to identify the user based on eye tracking of the eye tracking calibration data as given further in paragraphs 0033 and 0054).  
Regarding claim 24, Ambrus et al. teaches further the method of claim 22, wherein determining that the user is the guest user comprises determining the interpupillary distance of the user with the one or more eye tracking cameras and determining that the interpupillary distance of the user is outside of a predetermined range (paragraphs 0022-0023 describe how the interpupillary distance or IFD is used to calibrate to identify the user based on eye tracking of the eye tracking calibration data as given further in paragraphs 0033 and 0054 where the interpupillary distance of an identified user is outside the range to identify that it is not them).  
Regarding claim 25, Ambrus et al. teaches further the method of claim 24, wherein determining that the user is the guest user comprises determining that the user's interpupillary distance is not within 1.0 mm of the measured interpupillary distance of a calibrated user (paragraph 0143 describes the tolerance to determine a match to identify a user is 0.1 mm, which is within 1.0 mm, to determine that the user is someone else if outside that range of 1 mm).  
Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive.
Applicant contends that the claim limitations comply with the written description requirement. The examiner disagrees. Figures 14 and 15 of the current invention show that loading the calibration information is an alternative presentation, but does not tie that in to the user being a calibrated user or a guest in order to allow the limitation to comply with the written description requirement. Thus, the negative limitation of “without loading pre-existing guest user calibration information” is not explicitly recited, even if the use of content-based switching with no calibrated user is discussed.
Applicant contends that the prior art does not teach the amended features of content-based depth plane switching without loading pre-existing guest user calibration information in order to provide a credible 3D viewing experience without going through the time-consuming calibration procedure for a guest. The examiner disagrees. In figure 10 of Ambrus et al., the guest can choose to not create an eye tracking profile, and instead do a quick eye tracking calibration, as explained in paragraph 00130. In this situation, no pre-existing calibration data would be loaded because 1) it doesn’t exist by virtue of the fact it’s a guest, and the guest does not have .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627